NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0825n.06
                            Filed: December 6, 2007

                                      Nos. 06-5986, 06-5987

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ANDREW S. MICKLER,                                        )
                                                          )
        Appellant,                                        )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
            v.                                            )        COURT FOR THE WESTERN
                                                          )        DISTRICT OF KENTUCKY
TERRY J. MICKLER,                                         )
                                                          )
      Appellee.                                           )
___________________________________________



BEFORE: RYAN, BATCHELDER, and GRIFFIN, Circuit Judges.

        PER CURIAM.

        In these consolidated appeals, appellant Andrew S. Mickler appeals the July 11, 2006,

judgment of the district court affirming the April 20 and 25, 2005, orders of the bankruptcy court

declaring that appellant’s debts and obligations arising from the dissolution of his marriage to

appellee Terry J. Mickler are forever nondischargeable under Chapter 11 of the Bankruptcy Code,

barring appellant from refiling a Chapter 11 petition for a period of twenty-four months, and

dismissing the cases for cause on the basis of appellant’s bad faith conduct in filing his Chapter 11

petition.

        After reviewing the record, the parties’ briefs, applicable law, and having had the benefit of

oral argument, this court determines that no jurisprudential purpose would be served by a panel
Nos. 06-5986, 06-5987
Mickler v. Mickler


opinion. The bankruptcy court’s findings of fact are not clearly erroneous, its conclusions of law are

not incorrect, and its decision to dismiss the cases for cause under 11 U.S.C. § 1112(b) does not

constitute an abuse of discretion. In re AMC Mortgage Co., Inc., 213 F.3d 917, 920 (6th Cir. 2000).

We therefore affirm the district court’s decision for the reasons stated by that court and the

bankruptcy court in their respective well-written opinions.




                                                -2-